Citation Nr: 1115274	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  11-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level V hearing impairment in the right ear and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in June 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The June 2009 letter provided this notice to the Veteran.

The Board observes that the June 2009 letter was sent to the Veteran prior to the September 2009 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the June 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment records, VA examination reports, and private examination reports are associated with the claims folder.

The Veteran was afforded VA examinations in accordance with his claim in September 2009 and April 2010.  38 C.F.R. § 3.326(a) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2010).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2010), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's service-connected hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85 (2010), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.  During the period of appeal, the Veteran has been afforded various audiological examinations, both private and VA, dating from April 2000 to April 2010.  On a private audiological evaluation dated April 2000, 

puretone thresholds, in decibels, as interpreted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
N/A
65
LEFT
15
10
35
65
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear, however, there is no indication that the speech audiometry test was the Maryland CNC controlled speech discrimination test.  The Board notes that the puretone thresholds exhibited in this examination are similar to those exhibited in the VA examination results listed below.  

On a VA audiological evaluation in September 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
65
65
LEFT
10
15
50
65
75

The average puretone threshold decibel loss was 51.25, bilaterally.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.


On a VA audiological evaluation in April 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
70
65
75
LEFT
20
25
55
65
75

The average puretone threshold decibel loss was 57.5 in the right ear and 55 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  In this evaluation it is noted that the Veteran's right ear exhibits a puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, as such the Veteran's right ear can be evaluated either under Table VI or Table VI A, whichever results in the higher Roman numeral designation for hearing impairment.  In this instance, Table VI provides for a designation of level I hearing acuity while Table VI A allows for level V hearing acuity.   See 38 C.F.R. § 4.86(b) (2010).  As such, the Board will use Table VI A to determine the Veteran's designation.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level V hearing acuity in the right ear and level II hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  The examiner indicated further that she could not resolve the issue of any discrepancies between private and VA audiology examinations without resort to mere speculation.

Finally on a private audiological evaluation dated July 2005, puretone thresholds, in decibels, as interpreted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
70
75
LEFT
15
20
40
55
70

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear, however, there is no indication that the speech audiometry test was the Maryland CNC controlled speech discrimination test.  The Board notes that the puretone thresholds exhibited in this examination are similar to those exhibited in the VA examination results listed above.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board acknowledges the Veteran's contentions that the July 2005 private audiological examination reveals what appears to be much lower speech recognition scores than the other audiological examinations, including the April 2000 private audiological examination.  Initially, the Board notes, as stated above, that there is no indication in the July 2005 examination report that the Maryland CNC speech audiometry test was used as required by 38 C.F.R. § 4.85(a) (2010).  As such the examination results do not meet the schedular requirements for use in rating the Veteran's current level of hearing loss.  The Board notes the information provided by the Veteran noting that the American Speech-Hearing-Language Association (ASHA) requires that standard word recognition testing should be done in the quiet at a dB level 40 dB above the speech recognition threshold (SRT).  However, the information from ASHA provided by the Veteran notes that speech discrimination testing (word recognition testing) is used to determine how well you hear and understand speech when the volume is set at your most comfortable level (MCL) and while the word lists are typically read at 40 dB above the SRT, it may be read from 25-50 dB above the SRT depending on how sound is perceived by the individual.  Specifically the Veteran contends that the testing for the September 2009 and April 2010 VA examinations was done at 75 dB instead of 65 dB like the July 2005 private audiological examination.  Initially, the Board notes that neither the September 2009 nor the April 2010 VA examination reports note the level at which the Veteran was tested, so it is unclear how the Veteran determined that he was testing at the higher dB rating.  Moreover, as noted above, 38 C.F.R. § 4.85(a) (2010), requires that the Maryland CNC test be used to determine speech recognition for rating purposes and there is no indication in the July 2005 private examination as to the type of audiometry test used in that examination.  

Additionally, the Board notes that the VA examinations provided in September 2009 and April 2010 more than adequately address the Veteran's current level of hearing loss.  In this regard the puretone threshold and speech audiometry results are very similar with the more recent, April 2010 examination, having shown a slight decrease in hearing from the previous September 2009 examination.  Additionally it is noted that each of the examination reports, both VA and private, exhibits similar puretone threshold results and as such there is no reason to believe that the September 2009 and April 2010 VA examinations do not adequately assess the Veteran's current level of hearing  loss.  As these examinations meet the necessary requirements under 38 C.F.R. § 4.85(a) (2010), the Board finds that the September 2009 and April 2010 VA examinations have greater probative value with respect the Veteran's current level of hearing loss.

Based upon the evidence of record, the Board finds that the Veteran's service-connected hearing loss is manifested by no more than level V hearing acuity in the right ear and level I hearing acuity in the left ear.  As noted above, such designations equate to a noncompensable evaluation.  As such, the more probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating.  Therefore, the claim for entitlement to a compensable initial rating must be denied.

The Board acknowledges the Veteran's statements that his hearing impairment has worsened.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to testify that his hearing has worsened to a compensable level under the Diagnostic Code 6100.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board affords greater probative weight to the medical evidence.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected disorder is adequately rated under the available schedular criteria.  The objective findings of impairment are well documented.  While the Board acknowledges that the September 2009 VA examiner noted that the Veteran's hearing difficulty has significant effects on the Veteran's occupation, the Board finds the overall evidence of record is not indicative of a marked interference with employment due to the service-connected disability during the applicable appeal period.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for a higher disability rating.



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


